Citation Nr: 0924752	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-41 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether there is new and material evidence to reopen and 
grant a claim for service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to January 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).


FINDING OF FACT

An application to reopen a claim of service connection for a 
gastrointestinal disorder was denied in July 1994.  That 
decision was not appealed.  Evidence presented since this 
decision is cumulative of evidence previously considered and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The July 1994 RO decision that denied the veteran's 
applications to reopen a claim of service connection for a 
stomach condition is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 19.129, 19.192 (1994).  

2.  New and material evidence sufficient to reopen the claims 
of service connection for a stomach condition has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In June 2007, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to include as 
interpreted by Kent and Dingess/Hartman.  Although the notice 
letter postdated the initial adjudication, the claim was 
subsequently readjudicated and no prejudice is apparent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records and obtaining all available Social Security 
Administration (SSA) records.  The Board is not aware of any 
outstanding relevant information; thus, the Board finds the 
matter ready for adjudication.  

Request to Reopen

A claim of service connection for a stomach disorder was most 
recently denied in a July 1994 rating decision.  This 
decision is final based on the evidence then of


 record.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 19.129, 19.192 (1994).  However, a claim will be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The previous rating decisions denied service connection for a 
gastrointestinal disorder because, although the evidence, 
which included service and post-service treatment records, 
reflected post-service treatment for gastrointestinal 
complaints, the evidence did not suggest that a 
gastrointestinal disorder onset during service or was 
causally related to service.  

Evidence received in conjunction with the request to reopen 
includes VA medical records and SSA records which reflect 
treatment for gastrointestinal complaints and findings of 
irritable bowel syndrome.  Although this evidence is "new," 
in that it was not previously seen, the evidence is not 
material since it fails to cure the defect presented by the 
previous decision, namely the lack of competent evidence that 
a gastrointestinal disorder onset in service or existed 
continuously since separation to the present or that a 
currently diagnosed gastrointestinal disorder is causally 
related to service.  The "new" evidence merely reiterates 
what has already been established:  that the Veteran has 
received post-service treatment for gastrointestinal 
complaints; it includes no competent evidence which suggests 
a link to service.  

The Board notes that the new evidence also includes the 
Veteran allegations that his gastrointestinal condition is 
"possibly" secondary to service-related posttraumatic 
stress disorder (PTSD).  VA regulations provide that service 
connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder or for the degree of additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder.  See 38 C.F.R. § 3.310(a).  
Initially, the Board notes that the Veteran's statements, 
while new, are not "material" because the Veteran, as a 
layperson, is not competent to comment on the etiology of a 
medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Furthermore, the Board notes that the 
Veteran is not service-connected for PTSD; thus, service 
connection cannot be granted on a secondary basis and any 
evidence indicative of a link between PTSD and the 
gastrointestinal disorder cannot be "material" evidence.

In sum, the "new" evidence does not include any competent 
evidence indicating that a gastrointestinal disorder was 
incurred in or aggravated by service or that a 
gastrointestinal disorder is causally related to service or a 
service-connected disability.  Thus, new and material 
evidence has not been submitted, and the request to reopen is 
denied.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a gastrointestinal disorder.  
The request to reopen is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


